      Case: 1:17-cr-00236 Document #: 228 Filed: 10/07/19 Page 1 of 1 PageID #:4022




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                               FOR THE EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
                v.                            )      No. 17 CR 236
                                              )      Hon. Andrea R. Wood
JOSEPH D. JONES and                           )
EDWARD SCHIMENTI,                             )
                                              )
                       Defendants.            )


                                      NOTICE OF MOTION


To:      All parties on CM/ECF service list

        Please take notice, that on Thursday, October 10, 2019, at 10:00 a.m., I shall appear
before the Honorable Judge Andrea R. Wood in Room 1925 of the Dirksen United States
Courthouse, and there and then present Defendants’ Ex Parte Motion to Modify the Prior
Order of the Court, a copy of which is filed under seal on the docket.

                                                       /s/ Stephen F. Hall
                                                     Stephen F. Hall

Law Office of Stephen F. Hall
53 W. Jackson Blvd., Suite 1424
Chicago, Illinois 60604
312.858.4400
Stephen@sfhall.com

                                    CERTIFICATE OF SERVICE

     I, Stephen F. Hall, certify that a copy of this Notice was served upon all parties via the
CM/ECF system on October 7, 2019, with a sealed copy of the motion filed on the docket.

                                                       /s/ Stephen F. Hall
                                                     Stephen F. Hall
